Citation Nr: 1024434	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  09-10 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent for interdigital neuropathy of the left middle 
finger.

2.  Entitlement to service connection for a left arm 
condition, to include as secondary to service-connected 
interdigital neuropathy of the left middle finger.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 2000 to 
February 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which continued a 10 percent evaluation 
for interdigital neuropathy of the left middle finger and 
denied service connection for a left arm condition.  In 
June 2008, the Veteran submitted a notice of disagreement and 
subsequently perfected his appeal in March 2009.

The issue of entitlement to service connection for a left arm 
condition, to include as secondary to service-connected 
interdigital neuropathy of the left middle finger, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action on his part is necessary.


FINDING OF FACT

The Veteran's service-connected interdigital neuropathy of 
the left middle finger is manifested by incomplete paralysis 
of the median nerve with moderate symptoms, including 
numbness, tingling, a burning sensation, decreased dexterity, 
and decreased range of motion.


CONCLUSION OF LAW

The criteria for the assignment of a disability rating of 
20 percent, but no higher, for interdigital neuropathy of the 
left middle finger have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321, 4.124a, Diagnostic Code 8515 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, the 
Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim of entitlement to a 
rating in excess of 10 percent for interdigital neuropathy of 
the left middle finger, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Prior to initial 
adjudication of the Veteran's claim, a letter dated in 
February 2008 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio at 187.

Further, the February 2008 letter informed the Veteran of how 
VA determines the appropriate disability rating and effective 
date to be assigned when a claim is granted, consistent with 
the holding in Dingess/Hartman v. Nicholson.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records, VA 
treatment records, and VA examination reports are in the 
file.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  Therefore, the Board finds that VA 
has satisfied its duty to obtain all relevant records.

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran with a VA examination for his 
interdigital neuropathy of the left middle finger most 
recently in May 2008.  The examiner reviewed the Veteran's 
VA treatment records and provided a thorough physical 
examination.  Thus, the Board finds that the May 2008 
examination is adequate for determining the disability 
rating for the Veteran's service-connected interdigital 
neuropathy of the left middle finger.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate).

Additionally, there is no evidence indicating that there has 
been a material change in the severity of the Veteran's 
service-connected interdigital neuropathy of the left middle 
finger since he was last examined.  See 38 C.F.R. § 3.327(a) 
(2009).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an 
otherwise adequate examination was conducted.  See VAOPGCPREC 
11-95.  Thus, the Board finds that a new VA examination is 
not necessary at this time.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield, supra.

II. Merits of the Claim

The Veteran's service-connected interdigital neuropathy of 
the left middle finger has been evaluated as 10 percent 
disabling under Diagnostic Code 8515.  He seeks a higher 
rating.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2009).

Where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in 
such cases, when the factual findings show distinct time 
periods during which a claimant exhibits symptoms of the 
disability at issue and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
See 38 C.F.R. § 4.14 (2009).  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the disabilities is duplicative or overlapping with 
the symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).

Under Diagnostic Code 8515, a 10 percent evaluation is 
assigned for mild incomplete paralysis of the median nerve of 
the major or minor hand.  A 20 percent evaluation is assigned 
for moderate incomplete paralysis of the median nerve of the 
minor hand.  A 30 percent evaluation is assigned for moderate 
incomplete paralysis of the median nerve of the major hand.  
A 40 percent evaluation is assigned for severe incomplete 
paralysis of the median nerve of the minor hand.  A 
50 percent evaluation is assigned for severe incomplete 
paralysis of the median nerve of the major hand.  A 
60 percent evaluation is assigned for complete paralysis of 
the median nerve of the minor hand, with the hand inclined to 
the ulnar side, the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective, absence of flexion 
of index finger and feeable flexion of middle finger, cannot 
make a fist, index and middle fingers remain extended; cannot 
flex distal phalanx of thumb, defective opposition and 
abduction of the thumb, at right angles to palm; flexion of 
wrist weakened; pain with trophic disturbances.  Finally, a 
70 percent evaluation is assigned for complete paralysis of 
the median nerve of the major hand, with the hand inclined to 
the ulnar side, the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective, absence of flexion 
of index finger and feeable flexion of middle finger, cannot 
make a fist, index and middle fingers remain extended; cannot 
flex distal phalanx of thumb, defective opposition and 
abduction of the thumb, at right angles to palm; flexion of 
wrist weakened; pain with trophic disturbances.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8515 (2009).

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral 
Nerves (2009).

The Veteran most recently underwent a VA examination for his 
interdigital neuropathy of the left middle finger in 
May 2008.  At that time, the Veteran experienced constant 
numbness on the palmer surface of the middle finger to the 
tip, tingling, and a sensation of burning.  He reported that 
the numbness was severe enough that he once burned the tip of 
his finger with a soldering iron while looking away.  He also 
indicated that he experienced flare-ups of pain, that are 
alleviated by time, when the area is touched.  He does not 
take medication for the flare-ups, but is unable to use his 
left hand until the pain dissipates.  The examiner observed 
decreased range of motion of the metacarpophalangeal joint.  
He also noted objective evidence of shortening of the tendon 
in the affected finger.  The Veteran's left middle finger 
disability required a change in jobs from working on 
airplanes to a paperwork position.

The Veteran was previous examined for his left middle finger 
disability in June 2007.  At that time, the examiner noted 
that the Veteran had undergone surgery for his interdigital 
neuropathy of the left middle finger in October 2006.  The 
Veteran reported symptoms of paralysis, weakness, tremors, 
numbness, paresthesias, dysesthesias, pain, and impaired 
coordination.  The examiner reported that the Veteran 
experienced nerve dysfunction, neuralgia, and decreased 
manual dexterity.  He indicated that the Veteran's left 
middle finger disability had mild to moderate effects on his 
daily activities and significant effects on his occupation 
due to decreased manual dexterity.

In addition to the VA examination, the medical evidence of 
record includes several VA treatment records regarding the 
Veteran's interdigital neuropathy of the left middle finger.  
These treatment records are consistent with the 
symptomatology reported in the June 2007 and May 2008 VA 
examinations.

With resolution of reasonable doubt in the Veteran's favor, 
the Board finds that the Veteran experiences moderate 
incomplete paralysis of the minor hand.  As such, the 
assignment of a higher rating of 20 percent is warranted.

However, although a higher rating of 20 percent is warranted, 
the evidence of record does not reflect symptomatology that 
would meet the criteria for a rating in excess of 20 percent 
for any period of time during the pendency of this claim.  
While the Veteran does experience moderate incomplete 
paralysis, there is no indication that he experiences severe 
incomplete paralysis or complete paralysis of the median 
nerve.  Notably, the May 2008 examiner did not note any 
severe limitation of motion.  Additionally, a June 2009 VA 
treatment record reflects that the Veteran reported doing 
well clinically and functionally with regard to his left 
middle finger disability.  Without evidence of more severe 
symptomatology, an even higher rating of 40 percent or 
60 percent is not appropriate.

The Board has reviewed the remaining diagnostic codes 
relating to diseases of the peripheral nerves.  However, the 
claims folder contains no medical evidence indicating that 
the Veteran's interdigital neuropathy of the left middle 
finger affects any other nerve.  As such, an increased rating 
cannot be assigned under Diagnostic Codes 8510-8540.  See 
38 C.F.R. § 4.124a, Diagnostic Codes 8510-8540 (2009).

Further, there is no evidence indicating that the severity of 
Veteran's interdigital neuropathy of the left middle finger 
has fluctuated throughout the appeal period to warrant staged 
ratings.  Thus, the assignment of staged ratings is not 
warranted.  See Hart, supra.

For all the foregoing reasons, the Board finds that a rating 
of 20 percent for interdigital neuropathy of the left middle 
finger is appropriate for the entire period of the appeal.  
In reaching this conclusion, the Board has applied the 
benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2009); See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Although an increased rating of 20 percent is warranted, the 
Board concludes that the preponderance of the evidence is 
against a rating in excess of 20 percent.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against an evaluation in excess of 
20 percent, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); see also 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
set forth a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, as a 
threshold issue, the Board must determine whether the 
veteran's disability picture is contemplated by the rating 
schedule.  If so, the rating schedule is adequate and an 
extraschedular referral is not necessary.  If, however, the 
veteran's disability level and symptomatology are not 
contemplated by the rating schedule, the Board must turn to 
the second step of the inquiry, that is whether the veteran's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  These include marked interference with employment 
and frequent periods of hospitalization.  Third, if the first 
and second steps are met, then the case must be referred to 
the VA Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether, to 
accord justice, the veteran's disability picture requires the 
assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's 
disability picture is so exceptional as to not be 
contemplated by the rating schedule.  There is no unusual 
clinical picture presented, nor is there any other factor 
which takes the disability outside the usual rating criteria.  
The Veteran's complaints of numbness, tingling, a burning 
sensation, and limitation of motion are adequately 
contemplated by the rating schedule and its use of mild, 
moderate, and severe to describe the symptomatology 
associated with incomplete paralysis of the median nerve.  As 
the Veteran's disability picture is contemplated by the 
rating schedule, the threshold issue under Thun is not met 
and any further consideration of governing norms or referral 
to the appropriate VA officials for extraschedular 
consideration is not necessary.  

In short, the evidence does not support the proposition that 
the Veteran's service-connected disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and to warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2009).  Thus, referral 
of this issue to the appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted.


ORDER

Entitlement to an increased disability rating of 20 percent 
for interdigital neuropathy of the left middle finger is 
granted during the entire appeal period, subject to the laws 
and regulations governing the award of monetary benefits.


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the Veteran's claim 
of entitlement to service connection for a left arm 
condition, to include as secondary to service-connected 
interdigital neuropathy of the left middle finger.

The Veteran contends that he has pain in his left arm 
secondary to his service-connected left middle finger 
disability.  He claims that, when he extends his left hand, 
he experiences a sharp pain that radiates from his left 
middle finger through his left bicep.  However, a review of 
the claims file reflects that no VA examination has been 
provided to determine a possible nexus between the Veteran's 
service-connected interdigital neuropathy of the left middle 
finger and his current left arm pain.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when there is: (1) evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, 
(3) an indication that the current disability may be related 
to the in-service event, and (4) insufficient evidence to 
decide the case.

In light of the evidence showing post-service complaints of 
left arm pain, a service-connected left middle finger 
disability, and the Veteran's report that his current left 
arm pain is related to his service-connected left middle 
finger disability, the Board finds that an examination and 
medical nexus opinion are necessary in order to properly 
resolve the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009); see also McLendon, supra.

As this issue is being remanded, the Board will take the 
opportunity to obtain any VA treatment records not yet 
associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of updated VA treatment 
records, covering the period from 
January 11, 2010, to the present, should 
be obtained and added to the claims 
folder.  If there are no updated VA 
treatment records, this should be noted in 
the claims file.

2.  The Veteran must be scheduled for a VA 
examination to determine the nature and 
etiology of his left arm pain.  The 
examiner must review pertinent documents 
in the Veteran's claims file in 
conjunction with the examination.  This 
must be noted in the examination report.

The examiner must state whether the 
Veteran has a current left arm disability 
and, if so, whether it is at least as 
likely as not that such a disability was 
caused or aggravated (permanently 
increased in severity beyond the natural 
progression of the disorder) by his 
service-connected interdigital neuropathy 
of the left middle finger.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim of entitlement to a left 
arm condition, to include as secondary to 
service-connected interdigital neuropathy 
of the left middle finger, should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran and 
his representative.  After they have had 
an adequate opportunity to respond, the 
issue should be returned to the Board for 
further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


